Citation Nr: 0422077	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  97-10 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge from 
the December 1964 to January 1968 service period is a bar to 
receipt of VA compensation benefits.

2.  Whether the character of the appellant's discharge from 
the December 1964 to January 1968 service period is a bar to 
the provision of healthcare under Chapter 17, Title 38 of the 
United States Code.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brothers


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
administrative decision by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in July 1999 and May 2003 when 
it was remanded for additional development.

In December 1998, a hearing was held at the RO before a 
member of the Board who is no longer currently employed by 
the Board.  A transcript of this hearing is of record.  In 
July 2002, the Board sent the appellant a letter informing 
him that the Board Member who presided at his hearing in 
December 1998 was no longer employed by the Board and asking 
him if he wished to attend another hearing before a Board 
Member who would render a determination in his case.  In 
correspondence received by the Board in August 2002, the 
appellant indicated that he wished to attend another hearing.  
In January 2003, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The appellant served in the United States Army from 
December 1964 to January 1968, at which time he was 
discharged under conditions other than honorable due to 
repeated periods of unauthorized absence.

3.  In 1977, the appellant's discharge was upgraded to under 
honorable conditions (general); however, in 1978, the 
appellant's upgraded discharge was not affirmed by the Army 
Decision Review Board. 

4.  There is no evidence that the appellant was insane during 
his military service, and there were no compelling 
circumstances to warrant the appellant's periods of 
unauthorized absence.

5.  The evidence establishes that the appellant's offenses 
were willful and persistent and prevented the proper 
performance of his duties.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service 
is a bar to his receipt of VA compensation benefits.  38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2003).

2.  The character of the appellant's discharge from service 
is a bar to entitlement to VA health care under Chapter 17, 
Title 38, United States Code.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.360 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

The Board notes that a substantially complete claim was 
received in February 1996 and the claims were initially 
adjudicated in 1996, many years prior to the enactment of the 
VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By letter dated in July 2003, the appellant was provided the 
notice required under the VCAA and the implementing 
regulations.  Although the RO did not specifically inform the 
appellant to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Shortly thereafter, the appellant 
submitted additional evidence.  The RO then readjudicated the 
appeal in a supplemental statement of the case issued in May 
2004.  Later in May 2004, the appellant responded to the 
supplemental statement of the case by requesting that the RO 
immediately refer the appeal to the Board.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  It is 
clear from the record that the appellant is not seeking 
further consideration of his claims by the RO.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claims.  He has not requested that the Board remand for 
further development this appeal that has been pending for 
more than 7 years.  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the 
VCAA.  

Accordingly, the Board will address the merits of the claims.   

Factual Background

The appellant served in the United States Army from December 
1964 to January 1968.  His DD Form 214 notes that he was 17 
years old and had completed the 10th grade when he entered 
military service.  

Service medical records, including a separation examination 
report, are negative for evidence of psychiatric disability.  

Personnel records show the appellant to have violated the 
Uniform Code of Military Justice.  Service records note the 
appellant lost service time from July 16, 1965, to March 25, 
1966, September 17, 1966, to January 2, 1967, September 18 to 
October 17, 1967, and November 3 to November 15, 1967.  
Records indicate the appellant was charged with instances of 
being Absent Without Leave (AWOL) and underwent 3 Special 
Court Martials.  

A June 1966 Special Court Martial Order charged the appellant 
with being AWOL for the period from July 16, 1965, to March 
25, 1966.  The appellant stated that he was concerned about 
financial problems at home and went AWOL to support his 
family.  He further stated that he went AWOL to get married; 
however, he changed his mind and did not get married.  He 
pleaded guilty and was sentenced to be confined at hard labor 
for 6 months and to forfeit part of his pay for 6 months.

A January 1967 Special Court Martial Order charged the 
appellant with being AWOL for the period from September 17, 
1966, to January 2, 1967.  The appellant indicated that once 
again, he was concerned about his parents' financial 
problems.  In addition, he alleged that he was being harassed 
by company personnel and was unable to receive his pay.  He 
pleaded guilty and was sentenced to be confined at hard labor 
for 6 months and to forfeit part of his pay for 6 months.

The appellant's mother was interviewed in February 1967.  She 
stated that since the appellant was a baby, he had always 
been really nervous.  She noted that he had a history of 
fainting spells 3 or 4 times a year.  She also stated that 
the appellant stayed with his stepfather while AWOL from 
September 1966 to January 1967.  She reported that the 
appellant worked as a stock boy to support himself for a 
short period of time while he was AWOL; however, he did not 
help support his family during that time. 

During his confinement, the appellant underwent a psychiatric 
examination in March 1967.  The examiner noted that the 
appellant's problems in the military were primarily related 
to characterological features in his personality that were 
present prior to service.  The appellant admitted that he 
basically wanted out of the service, and had used his 
family's financial difficulties as an excuse to go AWOL.  He 
indicated that he was not certain whether he might not go 
AWOL again.  The diagnosis was emotionally unstable 
personality.  

Thereafter, an April 1967 admission summary notes that the 
appellant maintained that he went AWOL for the first time 
because he was being harassed by Army personnel, and was 
unable to obtain his pay.  He further maintained that he went 
AWOL to support his family due to financial problems at home.  
The appellant also stated that he went AWOL to marry his 
girlfriend; however, he changed his mind and never married.  
The appellant maintained that he went AWOL for the second 
time because he felt harassed while confined in the stockade.  
He also stated that his parents were experiencing financial 
problems.  Upon examination, the appellant appeared anxious 
and uncomfortable.  The diagnosis was emotionally unstable 
personality, chronic and moderate, as manifested by 
fluctuating emotional attitudes, impulsive behavior under 
stress and poor judgment, chronic anxiety, marked dependency 
strivings and feelings of helplessness.  The appellant 
requested an administrative discharge; however, the examiner 
recommended that he be returned to duty.  

A December 1967 Special Court Martial Order charged the 
appellant with being AWOL for the period from September 18 to 
October 17, 1967, and the period from November 3 to November 
15, 1967.  He was processed for elimination as unfit.

A December 1967 psychiatric evaluation disclosed that the 
appellant was emotionally unstable.  There was no evidence of 
an underlying, medically disqualifying emotional illness.  

The appellant was discharged in January 1968 under conditions 
other than honorable (undesirable discharge).  He had 9 
months of creditable service, 434 days AWOL and 377 days of 
confinement.

The appellant applied to the Army Discharge Review Board 
(DRB)for an upgrade of his discharge in 1977.  Effective June 
28, 1977, the appellant's discharge was upgraded to under 
honorable conditions (general).  The DRB noted that there 
might have been personal problems that led to the appellant's 
actions during service. 

In November 1978, the DRB reviewed the appellant's upgraded 
discharge as required by Public Law 95-126.  As a result of 
that review, the DRB determined (by unanimous vote) that the 
appellant did not qualify for upgrading under the new 
uniformed standards for discharge review because of the 
appellant's disciplinary record of 3 Special Court Martials 
and a total of 811 days of lost time with no compelling 
reasons to support his periods of absence without leave.  
Therefore, the appellant's upgraded discharge under the 
special discharge review program was not affirmed and he 
would not be able to use that discharge to qualify for 
benefits from VA.

In a September 1996 administrative decision, VA determined 
that the appellant's character of discharge was under other 
than honorable conditions and was considered a bar to the 
payment of VA compensation benefits.  VA also determined that 
the appellant was not entitled to Chapter 17 health care 
benefits.

By letter dated in November 2003, the appellant noted that 
Army physicians had found him to be mentally immature and 
unstable.  He also noted that it was upon his entrance to the 
Army that he learned that the man he had always believed to 
be his father was not his father.  His birth certificate 
noted that his biological father was another man.  He 
indicated that he was greatly upset upon learning this 
information.

The evidence of record also includes the transcripts of the 
appellant's December 1998, October 2001 and January 2003 
personal hearings.  Essentially, the appellant testified that 
there were various compelling circumstances causing him to be 
AWOL.  Specifically, the appellant indicated that he had 
emotional problems during service.  In addition, he reported 
that his family was having serious financial problems and his 
father was dying of cancer during his military service.  The 
appellant's brother stated that the appellant worked, 
including as an usher in a theater, during his periods of 
AWOL to help support his family.

Analysis

I.  Compensation Benefits

Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the satisfaction 
of the Secretary that, at the time of the commission of an 
offense leading to a person's court-martial, discharge or 
resignation, that person was insane, such person shall not be 
precluded from benefits under laws administered by the 
Secretary based upon the period of service from which such 
person was separated."  38 U.S.C.A. § 5303(b) (West  2002). 

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354 (2003).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12(c)(6) (2003).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2003).  

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. §§ 
501, 5303 (West 2002); 38 C.F.R. § 3.12 (2003).

In the case at hand, the appellant's discharge from service 
was under other than honorable conditions as a result of a 
pattern of misconduct that involved multiple periods of 
unauthorized absence.  Specifically, during the appellant's 
sole period of active service, he was AWOL from July 16, 
1965, to March 25, 1966, September 17, 1966, to January 2, 
1967, September 18 to October 17, 1967, and November 3 to 
November 15, 1967, for a total period of 434 days. 

After reviewing the entire record and considering the 
appellant's contentions, the Board initially finds that the 
evidence of record does not establish that the appellant was 
insane-as that term is defined by applicable regulation-at 
any time during his military service.  See 38 C.F.R. § 
3.12(b) (2003).  Significantly, the appellant was found to be 
psychiatrically normal on several examinations during 
service.  Neither the service medical records nor the 
appellant's statements suggest that he was insane (as opposed 
to, for example, anxious or worried) at the times he went 
AWOL.  Finally, the Board notes that although there were 
several in-service findings of emotionally unstable 
personality, personality disorders do not satisfy the 
definition of insanity as contemplated at 38 C.F.R. § 3.354.  
See VAOPGCPREC 20-97 (May 22, 1997).

Moreover, the Board finds that the appellant has not raised 
compelling circumstances that would warrant his unauthorized 
absences such that the character of his discharge should not 
serve as a bar to VA benefits.  Initially, the Board finds 
that generally speaking, and giving the appellant the benefit 
of the doubt, the appellant's service prior to his first 
period of AWOL was honest, faithful, and meritorious.  
However, regarding any family emergencies or the like, there 
is no evidence of this alleged hardship of record other than 
the recent statements of the appellant and his brother.  
Contemporaneous evidence at the time of the appellant's 
unauthorized absences, including a March 1967 statement from 
the appellant during a psychiatric examination and a February 
1967 statement from the appellant's mother, indicate that the 
appellant did not provide financial assistance to his family 
while AWOL and, in fact, used their financial situation as an 
excuse for his absence.  While he was noted to have only an 
10th grade education, there is no evidence that the appellant 
was illiterate or immature so as to not appreciate the nature 
of the service for which he enlisted.  

In sum, the foregoing evidence shows that the appellant had 
no valid legal defense to his AWOL charges, and that there 
were no compelling reasons warranting his periods of 
unauthorized absence, even when the facts are evaluated in 
terms of his age, cultural background, educational level and 
judgmental maturity.  38 C.F.R. § 3.12(c)(6)(ii) (2003).  

Finally, the multiple periods of AWOL were offenses that 
would, by their very nature, preclude the appellant's 
performance of his military duties and, thus, cannot be 
viewed as minor offenses.  Cropper v. Brown, 6 Vet. App. 450, 
452-53 (1994); Stringham v. Brown, 8 Vet. App. 445, 447 
(1995).  Accordingly, the Board finds that the appellant does 
not fall within the exception for a "discharge because of a 
minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  When 
the totality of the appellant's offenses are considered, the 
Board concludes that they rise to the level of willful and 
persistent misconduct.  

II.  Healthcare Under Ch. 17

As noted above, if a service member is discharged under other 
than honorable conditions due to willful and persistent 
misconduct, or having accepted an undesirable discharge to 
escape trial by general court martial, the individual's 
discharge or release is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(1), (4) 
(2003).  

Eligibility for health care and related benefits authorized 
by Chapter 17 of Title 38, United States Code, only when 
there is no character of discharge bar.  38 C.F.R. 
§ 3.360(c).  Specifically, such health care and related 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars listed in 38 C.F.R. 
§ 3.12(c) applies.  38 C.F.R. § 3.360(b) (2003).

In this case, the Board has determined that appellant's 
discharge under other than honorable conditions was issued 
because of persistent and willful misconduct and is therefore 
considered to have been issued under dishonorable conditions.

Because appellant's period of service was terminated by a bad 
conduct discharge, the laws and regulations pertaining health 
care and related benefits authorized by Chapter 17 of Title 
38, United States Code, do not permit such health care. 


ORDER

The Board having determined that the  character of the 
appellant's discharge constitutes a bar to VA benefits and a 
bar to the provision of healthcare under Chapter 17, Title 38 
of the United States Code, the appeal is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



